Citation Nr: 0943854	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  06-34 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Type II Diabetes 
Mellitus, including due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
October 1963 to October 1965.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  

As support for his claim, the Veteran testified at a hearing 
at the RO in September 2009 before the undersigned Veterans 
Law Judge (VLJ) of the Board, also commonly referred to as a 
Travel Board hearing.  


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam era, and no evidence shows he was ever 
exposed to herbicides while on active duty.

2.  The Veteran's Type II Diabetes Mellitus was first 
diagnosed many years after service and has not been linked by 
competent medical evidence to his service, including to 
exposure to Agent Orange in Vietnam.


CONCLUSION OF LAW

The Veteran's Type II Diabetes mellitus was not incurred in 
or aggravated by his military service and may not be presumed 
to have been incurred in service, including as a result of 
exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  (1) the 
defect was cured by actual knowledge on the part of the 
claimant ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 
2004 and March 2005, prior to initially adjudicating his 
claim in the June 2005 decision at issue in this appeal.  
Those pre-adjudicatory letters informed him of the evidence 
required to substantiate his claim and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
A more recent May 2006 letter complied with Dingess by also 
discussing the downstream disability rating and effective 
date elements of his claim.  And of equal or even greater 
significance, after providing that additional Dingess notice, 
the RO went back and readjudicated his claim in the August 
2006 SOC and November 2008 SSOC - including considering the 
additional evidence received in response to that additional 
notice.  See again Mayfield IV and Prickett, supra.  
So the timing defect in the provision of that additional 
notice has been rectified.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudice to him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his available service treatment 
records (STRs), service personnel records (SPRs), and 
VA treatment records.  And he personally submitted private 
provider treatment records and personal statements, including 
testifying at his personal hearing.  Therefore, the Board is 
satisfied the RO has made reasonable efforts to obtain any 
identified medical and other records.  Significantly, neither 
the Veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

In addition, the Board finds that a VA compensation 
examination is not necessary to determine whether the 
Veteran's diabetes mellitus is related to his military 
service, because the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  There is no medical evidence suggesting his 
diabetes is etiologically linked to his military service, 
including to exposure to Agent Orange in Vietnam.  Indeed, to 
the contrary, as will be explained, there is no credible 
indication he ever set foot on the landmass of Vietnam (i.e., 
served in country), so as to warrant presuming his diabetes 
is the result of exposure to Agent Orange in that capacity.  
Moreover, absent proof of this exposure to Agent Orange 
coincident with his service, there necessarily cannot be any 
resulting correlation between his diabetes and that purported 
exposure because, for all intents and purposes, it never 
happened.  That is to say, the event he alleges caused his 
diabetes has not been established as having occurred, so he 
cannot possibly have diabetes as a consequence.  The Board is 
therefore satisfied that VA has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis- Entitlement to Service Connection for 
Diabetes Mellitus, including due to Agent Orange exposure.

The Veteran contends his Diabetes Mellitus, Type II, is due 
to exposure to herbicides (specifically, the dioxin in Agent 
Orange) while serving aboard a ship off the coast of Vietnam 
during the Vietnam War.

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306 (2009).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  Certain chronic diseases, 
including diabetes mellitus, may be presumed to have been 
incurred in service if manifest to a compensable degree of at 
least 10 percent within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Unfortunately, the Board must at the outset conclude that the 
Veteran's period of active duty never included "service in 
the Republic of Vietnam," because he never set foot in 
Vietnam.  Importantly, his SPRs do not confirm "service in 
Vietnam" for purposes of the automatic presumption of 
service connection for Type II diabetes mellitus associated 
with exposure to herbicides (including the dioxin in Agent 
Orange) in Vietnam.  38 U.S.C.A. § 1116(a)(1) (West 2002); 
38 C.F.R. § 3.307(a)(6), 3.309(e), 3.313(a).  The governing 
law provides that a "Veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service." 38 U.S.C.A. 
§  1116(f) (West 2002).  Service in the Republic of Vietnam 
is interpreted as requiring service on the landmass of 
Vietnam, not just on a ship along the coastal waterways.  
Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 
77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  

A review of the Veteran's SPRs, including his DD Form 214, 
shows that he served in the U.S. Navy during the Vietnam War, 
in the waters off the shore of the Republic of Vietnam.  The 
National Personnel Records Center (NPRC) confirmed that he 
served aboard the USS Princeton, which was in the official 
waters of the Republic of Vietnam from September 1st to 9th, 
1965.  But more importantly, the NPRC specifically stated 
that it was unable to confirm that he had in-country service 
in the Republic of Vietnam or that he ever set foot in 
Vietnam.  Internet records on the USS Princeton, submitted by 
the Veteran, similarly fail to confirm that he ever set foot 
on the landmass of Vietnam during the Vietnam War.

In addition, the Veteran received a medal for his service, 
notably the Armed Forces Expeditionary Medal.  Although this 
medal is commendable in its own right, it is insufficient, by 
itself and without additional proof, to establish that he 
ever set foot on the landmass of Vietnam.  Under the recent 
Federal Circuit holding in Haas, service aboard a ship, 
albeit in close proximity to the Republic of Vietnam, 
nevertheless fails to warrant application of the presumption 
of herbicide exposure.  Haas v. Peake, 525 F.3d 1168.  
Consequently, absent service in Vietnam, an herbicide 
exposure analysis is not required in this case.  

However, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine whether service connection may 
be established on a direct basis.  Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).  See, too, McCartt v. West, 12 Vet. 
App. 164, 167 (1999) (indicating the principles set forth in 
Combee, which instead concerned exposure to radiation, are 
equally applicable in cases involving Agent Orange exposure 
to establish direct causation).



In other words, medical evidence must show the Veteran's 
diabetes mellitus had it onset either in service or during 
the one-year presumptive period after service.  However, the 
Board finds that service connection also is not warranted on 
a direct or presumptive incurrence basis, as no such evidence 
has been submitted.

The Board is not disputing the Veteran has diabetes, as this 
is clearly evident from diagnoses in recent private treatment 
records.  But there is no reference to diabetes in his 
available STRs.  To the contrary, his STRs are completely 
unremarkable for any relevant complaint, treatment, or 
diagnosis of diabetes during service, providing highly 
probative evidence against his claim.  Significantly, his 
October 1965 separation examination was also unremarkable for 
diabetes.  See Struck v. Brown, 9 Vet. App. 145 (1996).  
There also is no medical evidence of diabetes during the one-
year presumptive period after his service ended.  

In fact, there is no indication of diabetes mellitus until 
nearly three decades after the Veteran left active military 
service.  The record shows that the first indication of 
diabetes mellitus was a diagnosis of "new onset diabetes" 
in February 1994 by a private physician.  The mere fact that 
this physician described the diabetes as "new onset" is, 
itself, indication the condition did not date back the many 
years (indeed decades) to the Veteran's military service.  
Moreover, this lengthy lapse between his separation from 
active duty and the then recent onset of diabetes provides 
highly probative evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service resulting in any chronic or 
persistent disability).  

The Board also emphasizes that none of the post-service 
treatment records contains a medical opinion relating the 
Veteran's diabetes mellitus to his military service, and to 
Agent Orange exposure in particular.  In fact, during his 
personal hearing, the Veteran did not contend that any 
physician had ever told him his diabetes was attributable to 
his service.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  In sum, these post-service medical and other records 
provide highly probative evidence against the claim.  

And, as mentioned, in addition to the medical evidence, the 
Board has considered the Veteran's lay statements in support 
of his claim - including his hearing testimony.  While he 
may well believe that diabetes is traceable back to active 
duty while serving in the waters off the coast of Vietnam, as 
a layman without any medical training and/or expertise, he is 
not qualified to render a medical opinion concerning the 
cause of this disorder.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 
(1991) (laypersons generally are not competent to render 
medical opinions).

Some more recently issued cases have noted an exception to 
this general rule, indicating:  1) a layman is competent to 
identify the medical condition if it is a type of condition 
capable of lay observation (e.g., a broken leg, dislocated 
shoulder, varicose veins, flat fleet, etc.); 2) the layman is 
reporting a contemporaneous medical diagnosis; or 3)lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See 
also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Here, 
though, Type II Diabetes Mellitus is not the type of 
condition capable of this lay observation, including in terms 
of the Veteran having the competence - let alone 
credibility, to etiologically link it to his military 
service, and again, especially to exposure to Agent Orange in 
Vietnam that, itself, has not been established as having 
occurred.  His competency to make this claim must be 
distinguished from the weight and credibility of his lay 
testimony, which are factual determinations going to the 
ultimate probative value of this evidence.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  See also 38 C.F.R. § 3.159(a)(2).



Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for Type 
II Diabetes Mellitus on either a direct or presumptive basis.  
Accordingly, there is no reasonable doubt to resolve in the 
Veteran's favor, and his claim must be denied.  38 U.S.C.A. 
§ 5107; 38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim for service connection for Type II Diabetes 
Mellitus, including due to Agent Orange exposure, is denied.  




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


